PD-1600&1601&1602-14

                                  WILLIE E. HARDEMRN


                                      KO. 1891985




                                      May 27, 2015


Jamie Snith
District
                County
      Pearl St. Rm #203S
         rtt, Texas 77701



Re:              Cause Kds.: 10-10378,   10-10380,   10-10382

Style:           State v. Willie R.   Hardeman


Dear Hon. Clerk:

          Thank you for thefrlequested Court nBcketsegheefe of the 202nd Criminal
District Court, received from your officeegsted            post   mark   May    19,   2015,
in the above causes.                             &*+&&
      Now/and, my second request; respectfully, I ask the Clerk of Jefferson
County, please provide use with a copy of the Clerk's file d&lket of docufflests
received andflSSfe-filsda*

         Thank you.


                                                         Sincerely,



                                                         Mfpr <c~ %^»!L
                                                         Willie g.nBardenan, #1891985
                                                         Jestee ill Unit
                                                         3 JesteeeRoad
                                                         Richnond^-ITexas 77405

WEH/cm
C:    Msel £ccsta, Cleerk
      Court of Crimal Appeals
C:       file

                                                          M RECEIVED IH
                                                          COURT OF CRIMINAL APPEALS
                                                                                      ;f-i: ;':"<
                                                                  M 02 2015 ,.

                                                                           ,w